Title: To George Washington from Thomas Bullitt, 19 February 1757
From: Bullitt, Thomas
To: Washington, George



Sir
[Vause’s Fort] Feby 19th 1757

It is not Agreeable to my Inclinations to be Thus Troublesom as to my Repeated Letters for Leave to be Removed from this Compy and as it is much against my Inclinations the Continuing Hope you will Indulge me in this my Last Request. I have

Marchd the Detacht from Fort Dinwiddie to Vases, and Shall be as Afficious as in my power for three Weeks or a month in Carrying on the Work—In which Time hope there will be An Officer to Relieve me Pray Sir Consider the Manner I came to the Regt & Time I had the Honour of Serving under you, & if you do not think proper to Remove me to some other Station hope you will not Refuse me the Liberty of Resigning As being Broke by a Court Martial will give Room for Reflection tho. will submit to any thing you Direct before I stay in the Manner I am—from Sir your most Obt Humble Servt

Thos Bullitt


p.S. Serjt Wilper Recruited one Morgan he Advanced the money, the Fellow was Entertained 34 day & Deserted after receiving Cloths from Serjt the Sd Soldr was one of the Rects you see at Fort Dinwiddie and was Taken up after desertion and is now with Capt. McNeal—Capt. Hog refuses to pay for advance money or any Time he was Entertained tho. he sent Instructions to Us to Recruit all Servts and others.

